WADDILL, Circuit Judge.
These are cross-appeals in admiralty, involving the liability for a collision between the steamship Lake Calvenia and the steamship H. H, Rogers, at the entrance of Hampton Roads on the 10th of April, 1920. On the evening in question, about 9:30 o’clock, the Lake Calvenia, a vessel of 2,364 tons gross, was inward bound en route from New York to Norfolk, in ballast, and the steamship H. H. Rogers, a twin screw tank steamer of 9,825 tons gross, outward bound from Sewell’s Point to Tampico, Mexico, also in ballast. Both vessels were in charge of Virginia pilots. The Lake Calvenia passed Thimble *417Shoal Light well to the northward of mid-channel. On that side of the channel was anchored, some three-quarters of a mile to the westward, a government transport, brightly lighted, laden with ammunition, and some 500 to 1,000 feet further west, and beyond and nearer to mid-channel, a four-masted schooner was at anchor, laden to her water line. In these circumstances, the channel being about a mile wide for ships of the dx-aft of those here, the Lake Calvenia changed her course, so as to pass well to the southward of both anchored vessels. About this time, the II. H. Rogers was passing the rip-raps, and set her course slightly to the southward of midehannol to pass buoys Nos. 17 and 15 on her starboardside.
The vessels each sighted the other about the same time, approximately two miles away, and each claimed to have sounded two or three times the appropriate and customary signal, which, if acquiesced in, would have effected a port to port passage. They each admit having heard signals, one from the other, when the vessels were about one mile apart; the Lake Calvenia having crossed the course of the H. II. Rogers and gotten to a position slightly on her starboard bow. A signal of two blasts was then given and answered between the vessels to effect a starboard passage, which was agreed upon, and they straightened out on their respective courses, being at the time a little more than half a mile apart; the Lake Calvenia showing her range and green lights on a course at least two points on the H. H. Rogers’ starboard bow. While thus proceeding, the master of the H. H. Rogers, from the port side of the bridge of his ship and some distance from the pilot, and without consultation with him, sounded two blasts of his whistle, as he claimed “to make sure” the other vessel undex'stood the two blast signal formerly given, and starboarded his helm “to give a little more room.” The navigator of the Lake Calvenia understood this last as a one, instead of a two, blast signal, which indicated to him a port to port passage, and he observed the bow of the H. II.. Rogers veer slightly to starboard. The Lake Calvenia immediately, and at a time when the vessels were approximately 1,000 feet part, put her helm to port, and proceeded directly across the path of the oncoming vessel. This maneuver was had in the hope of avoiding a possible collision, which then seemed inevitable, and quickly followed.
Each vessel, in these circumstances, sought to place the responsibility for the collision solely on the other, and much testimony was taken, with the usual conflicts in this class of eases accentuated. The District Judge held each ship in fault, the II. II. Rogers for inexcusably sounding the two blasts she admitted giving after the starboard passage was agreed to and entered upon, and the Lake Calvenia for adopting the course it .pursued upon the H. H. Rogers giving the improper signal, understood by it to be a one and not a two blast signal; the judge’s conclusion being that, in the circumstances, the Lake Calvenia did the one thing she should not have done, that is, answered the one blast signal with one blast, put her helm to port, and her head to starboard, making the collision almost inevitable, instead of either sounding danger signals and proceeding full speed ahead on her course, or appropriate reversing and backing signals and proceeding full speed astern. The Straits of Dover (C. C. A. 4th Cir.) 120 F. 900, 58 C. C. A. 86.
The District Court further held that, while the vessels were close together, the emergency was not such that prudent and sea-manlike navigation would not have averted the collision, taking into account the passing distance between the ships, and hence that the Lake Calvenia should not escape liability entirely for her faults upon the theory of error in extremis. The court likewise deemed the course of the Lake Calvenia in crossing to the southward side of the channel imprudent, but which did not directly contribute to the actual bringing about of the accident.
The collision proved a most serious one, certainly so far as the Lake Calvenia was concerned. She sank almost immediately after being struck, and could not be salved, and proved a total loss. Her value was $575,-000. The damage done to the II. H. Rogers was $27,808.45. Under the court’s decision, appealed from by both sides, the damages were divided between the two vessels, and a decree entered awarding the government $273,595.78, with interest and costs as therein specified.
The assignments of error by the respective parties raise many questions for the consideration of the court; but, as we view the ease, it turns solely upon whether or not the District Court determined correctly the question of fault between the two ships—that is, that each ship was at fault and liable for bringing about the collision, and that the Lake Calvenia was not exonerated because of error in extremis in what she did that effect*418ed this result. The ease thus turns entirely upon the correct determination of the question of fact involved therein.
We have given much consideration to the subject, as well because of its importance to the parties, as because many of the issues presented are sharply drawn, and it is particularly difficult to arrive at a correct understanding of the facts. Considering the-same from every viewpoint, we' are convinced that the judge of the District Court met ■ and correctly passed upon its essential features, and his findings of fact and conclusions of law, as enunciated in his opinion filed in the record and reported in 279 E. 763, should be accepted, and we find no reason to change or add to what be has said, as bis review of the case seems to us entirely satisfactory, and fully and comprehensively expressed.
The decision of the District Court is affirmed, with costs to the appellant.
Affirmed.